                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
                                               )
v.                                             )   NO. 3:17-cr-00167
                                               )   Judge Trauger
HOMERO QUINTANILLA NAVARRO                     )
                                               )   ORDER ON MOTION FOR
                                               )   REDUCTION OF SENTENCE
                                               )   UNDER 18 U.S.C.§3582 (c)(1)(A)
                                                   (COMPASSIONATE RELEASE)




       Upon motion of the defendant for a reduction in sentence pursuant to 18

 U.S.C.§3582(c)(1)(A) (Docket Nos. 34, 36), to which the government has responded (Docket

 No. 42) and the defendant has filed a Reply (Docket No. 43), after considering the applicable

 factors set forth in 18 U.S.C.§3553(a) and the applicable policy statements issued by the

 Sentencing Commission to the extent they are relevant to whether a reduction is warranted, it

 is hereby ORDERED that the motion is DENIED after complete review of the motion on its

 merits.

           IT IS SO ORDERED.



                                           _______________________________________________
                                           ALETA A. TRAUGER
                                           UNITED STATES DISTRICT JUDGE




     Case 3:17-cr-00167 Document 44 Filed 06/05/20 Page 1 of 1 PageID #: 269
